SUMMARY ORDER
Plaintiff-Appellant Satwant Singh Garcha, proceeding pro se, appeals from the judgment of the United States District Court for the Southern District of New York (McMahon, J.), dismissing his complaint sua sponte. We assume the parties’ familiarity with the procedural history, facts, and issues on appeal.
We hold that the district court, in its order dated April 19, 2006, properly applied the doctrine of res judicata in dismissing the plaintiff’s complaint. New York law governs this case. New York has adopted the transactional approach to res judicata. Under this approach, later claims arising out of the same factual grouping as an earlier litigated claim are barred, even if the later claims are based on different legal theories or seek dissimilar or additional relief. See LaTrieste Restaurant & Cabaret Inc. v. Village of Port Chester, 40 F.3d 587, 591 (2d Cir.1994). Here, Garcha’s complaint was rightly dismissed, because all his claims either were brought, or should have been brought, in his prior action.
We have considered all of Plaintiff-Appellant’s arguments, and we have construed his pro se submissions liberally. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006) (per curiam). Having done so, we find them to be without merit.
Accordingly, the judgment of the district court is AFFIRMED.